UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 May 15 , 2012 Date of Report (Date of earliest event reported) BB&T Corporation (Exact name of registrant as specified in its charter) Commission file number : 1-10853 North Carolina 56-0939887 (State of incorporation) (I.R.S. Employer Identification No.) 200 West Second Street Winston-Salem, North Carolina 27101 (Address of principal executive offices) (Zip Code) (336) 733-2000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 Other Events BB&T Corporation (“BB&T”) has submitted redemption notices to the property trustee for each trust listed below, which will result in the redemption of the trust preferred securities identified in the table below on the redemption date specified for each security. Each series of trust preferred securities is currently callable and the redemptions are being undertaken at the option of BB&T. Under applicable regulatory capital guidelines issued by bank regulatory agencies, upon notice of redemption, these trust preferred securities will no longer qualify as Tier 1 capital for BB&T. These redemptions are consistent with the capital plan BB&T submitted to the Federal Reserve Board, and will be funded by general corporate reserves. Trust Security Principal Amount CUSIP Redemption Date Trustee/Paying Agent First Citizens Floating Rate $ 3196159C6 June 18, 2012 U.S. Bank National Bancorp (TN) Capital Securities Association Statutory Trust I (3 Month LIBOR+2.75%) First Citizens Floating Rate $7,000,000 3196159Z5 June 15, 2012 Wilmington Trust Bancorp (TN) Capital Securities Company Statutory Trust II (3 Month LIBOR+1.70%) Main Street Floating Rate $5,000,000 56034TAA6 June 30, 2012 U.S. Bank National Banks Statutory Capital Securities Association Trust I (3 Month LIBOR+3.25%) Main Street Floating Rate $45,000,000 56034UAA3 June 30, 2012 U.S. BankNational Banks Statutory Capital Securities Association Trust II (3 Month LIBOR+3.25%) Coastal Floating Rate $15,000,000 19046RAA4 June 30, 2012 The Bank of New Financial Capital Securities York Mellon Capital Trust I (3 Month LIBOR+3.05%) All trust preferred securities will be redeemed at 100% of the principal amount per security, which will be equal to the liquidation amount of $1,000 per trust preferred security, plus accrued and unpaid distributions to the redemption date. S I G N A T U R E Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BB&T CORPORATION (Registrant) By: /s/ Cynthia B. Powell Name: Cynthia B . Powell Title: Executive Vice President and Corporate Controller (Principal Accounting Officer) Date: May 15
